Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicant’s RCE filed July 08, 2021.
Claims 1-3, 5-10, and 32-48 are pending. Claims 32-48 are added and Claims 4 and 11-31 are cancelled.
Claims 41-48 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 08, 2021 has been entered.
 

Election/Restrictions
Newly submitted claims 41-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Independent claims 41 and 42 are related to a different invention which would require a different search by the examiner, thus being a burden for examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 41-48 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/644,713, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The portions of claims that are not supported are reproduced below: 
Independent claim 1:
receiving an input comprising a plurality of features of a resource, wherein each feature is a value of a respective attribute of the resource, wherein a feature is one or more words in a natural language and an attribute is a group of words associated to the feature; 
generating an alternative representation of the features of the resource, wherein an alternative representation is prime data comprehensible for human monitoring and evaluation, comprising: 
generating a respective numeric representation of each of the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type, and 
processing the respective numeric representations through one or more neural network layers to generate the alternative representation of the features of the resource; and 
providing the alternative representation of the features of the resource as input to a neural network classifier for classification of the resource as belonging to one or more categories of a plurality of categories.

With regards to dependent claim 2:
The method of claim 1, wherein the neural network classifier is configured to: process the alternative representation of the input to generate a respective category score for each of the plurality of categories, wherein each of the respective category scores measures a predicted likelihood that the resource belongs to the corresponding category.

With regards to dependent claim 3:
The method of claim 2, further comprising providing the category scores to a search system for use in determining whether or not to index resources in a search engine index.

With regards to dependent claim 5:
The method of claim 2, further comprising providing the category scores to a search system for use in generating and ordering search results in response to received search queries. 

With regards to dependent claim 6:
The method of claim 1, wherein the numeric representations are vectors of floating point values.


The method of claim 1, wherein the numeric representations are vectors of quantized integer values, and wherein an encoding of the quantized integer values represents floating point values.

With regards to dependent claim 8:
The method of claim 1, wherein the plurality of categories includes a search engine spam category.

With regards to dependent claim 9:
The method of claim 1, wherein the plurality of categories includes a respective category for each of a plurality of types of search engine spam.

With regards to dependent claim 10:
The method of claim 1, wherein the plurality of categories includes a respective category for each resource type in a group of resource types.

Claims 32-40 contain similar content and issues as the claims above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, and 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification is void of multiple details that are found within the claims. The claims define the invention in functional language specifying a desired process and result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. 
The specification is devoid of any disclosure concerning features of a resource, attributes of a resource, natural language, prime data comprehensible, human monitoring, alternative representation, embedding function, neural network, category, category score, predicted likelihood, spam, floating point values, encoding, quantized integer values, resource types, etc. Accordingly, the instant specification fails to provide adequate written description of the following claim limitations:
With regards to Independent claim 1:
receiving an input comprising a plurality of features of a resource, wherein each feature is a value of a respective attribute of the resource, wherein a feature is one or more words in a natural language and an attribute is a group of words associated to the feature; 
generating an alternative representation of the features of the resource, wherein an alternative representation is prime data comprehensible for human monitoring and evaluation, comprising: 
generating a respective numeric representation of each of the features by processing each of the features using a respective embedding function, wherein each of the embedding functions is specific to features of a respective feature type, and 
processing the respective numeric representations through one or more neural network layers to generate the alternative representation of the features of the resource; and 
providing the alternative representation of the features of the resource as input to a neural network classifier for classification of the resource as belonging to one or more categories of a plurality of categories.

With regards to dependent claim 2:
The method of claim 1, wherein the neural network classifier is configured to: process the alternative representation of the input to generate a respective category score for each of the plurality of categories, wherein each of the respective category scores measures a predicted likelihood that the resource belongs to the corresponding category.

With regards to dependent claim 3:
The method of claim 2, further comprising providing the category scores to a search system for use in determining whether or not index resources in a search engine index.

With regards to dependent claim 5:
The method of claim 2, further comprising providing the category scores to a search system for use in generating and ordering search results in response to received search queries. 

With regards to dependent claim 6:
The method of claim 1, wherein the numeric representations are vectors of floating point values.

With regards to dependent claim 7:
The method of claim 1, wherein the numeric representations are vectors of quantized integer values, and wherein an encoding of the quantized integer values represents floating point values.

With regards to dependent claim 8:
The method of claim 1, wherein the plurality of categories includes a search engine spam category.

With regards to dependent claim 9:
The method of claim 1, wherein the plurality of categories includes a respective category for each of a plurality of types of search engine spam.

With regards to dependent claim 10:
The method of claim 1, wherein the plurality of categories includes a respective category for each resource type in a group of resource types.

Claims 1-3, 5-10, and 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, the claims contain content that is nowhere to be found within the description as provided. The language is disparate in regards to the claim SEE CLAIM LIMITATIONS AS LISTED ABOVE.
The lack of enablement with regard to the above stated limitations arise from the fact that the disclosure is devoid of teachings directed to any such features. Thus, the lack of relevant disclosure further compounds the need for undue experimentation to implement the claimed invention using the instant specification and consequently constitutes a further deficiency of the specification’s enablement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The MPEP §2173.03 sets out that “Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification” and that “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”. The specification lacks definition of the following claim terms, as needed to establish the metes and bounds of the respective claim limitations as further required by MPEP §2173.05(a) (which sets forth that the meaning of every term should be apparent). For example:
-features of a resource (cl. 1)
-natural language (cl.1)
-prime data comprehensible (cl.1)
-human monitoring (cl.1)
-alternative representation (cl. 1)
-numeric representation (cl. 1)
-embedding function (cl. 1)
-neural network (cl. 1)
-neural network classifier (cl. 1)
-generate a category score (cl. 2)
-measure predicted likelihood (cl. 2)

-vectors of floating point values (cl. 6)
-vectors of quantized integer values (cl. 7)
-encoding the quantized integer values (cl. 7)
-search engine spam category (cl. 8, 9)
-resource type (cl. 10)

Claims 1-3, 5-10, 32, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular claim 1 recites the limitations "said at least one keyword" and “the probabilistically weighted value” in the preamble. However, there is no prior mention of any keyword nor probabilistically weighted value. There is insufficient antecedent basis for these features in the claim.
Claims 2, 3, and 5-10 are method claims that are dependent upon Independent claim 1, which is a system claim. The claims contain the incorrect statutory subject matter. Corrections are required.
Claim 32 recites the limitations “the input”, “the set of best result web pages”, and “the output”. However, there is no prior mention of any input, best result web page(s), nor output. There is insufficient antecedent basis for these features in the claim.
Claim 40 is a computer storage media that is dependent upon Independent claim 39, which is a non-transitory storage media. The claim contain an inaccurate statutory subject matter. Corrections are required.



Response to Arguments
With respect to the 112 1st and 2nd Rejections: While the examiner appreciates the applicant’s detailed response with respect to the 112 1st and 2nd rejections, it is believed that the provided explanations are not deemed sufficient to overcome the 112 1st and 2nd rejections, for lack of written description, lack of enablement, and indefiniteness. As a result, the rejections under 35 USC § 112 are hereby Maintained.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
November 20, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161